EX-99.1 Snap Inc. Reports First Quarter 2017 Results VENICE, Calif. – May 10, 2017 – Snap Inc. (NYSE: SNAP) today announced financial results for the quarter ended March 31, 2017. First Quarter 2017 Financial Highlights: Three Months Ended March 31, Percent Change (dollars in thousands) (Unaudited) (NM Not Meaningful) Revenue $ $ % Net loss(1) $ ) $ ) NM Adjusted EBITDA(2) $ ) $ ) % Other Financial Highlights Cash, cash equivalents, and marketable securities $ $ Cash used in operating activities $ ) $ ) Free Cash Flow(3) $ ) $ ) Capital expenditures $ ) $ ) Net loss for Q1 2017 includes $2.0 billion of stock-based compensation expense, primarily due to the recognition of expense related to RSUs with a performance condition satisfied on the effectiveness of the registration statement for our initial public offering. Adjusted EBITDA is defined as net income (loss), excluding interest income; interest expense; other income (expense) net; income tax benefit (expense); depreciation and amortization; and stock-based compensation expense and related payroll tax expense. Free Cash Flow is defined as net cash used in operating activities, reduced by purchases of property and equipment.
